        Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
MARCO MARTINEZ and ELSA HERNANDEZ,
Individually and on behalf of all others similarly situated,

                                     Plaintiffs,
                                                                                    REPORT AND
                  -against-                                                         RECOMMENDATION

PARAMOUNT COUNTRY CLUB, LLC,                                                        18 Civ. 04668 (VB)(JCM)

                                    Defendant.
--------------------------------------------------------------X

To the Honorable Vincent L. Briccetti, United States District Judge:

         This action arises out of alleged violations of the Fair Labor Standards Act (“FLSA”) and

New York Labor Law (“NYLL”). (Docket No. 1). On February 6, 2019, Plaintiff Elsa

Hernandez (“Hernandez”) accepted an Offer of Judgment for $8,008.52 pursuant to Federal Rule

of Civil Procedure 68, exclusive of reasonable attorneys’ fees. (Docket Nos. 36, 41). On

February 6, 2019, Hernandez moved for attorneys’ fees. (Docket No. 39). Defendant Paramount

Country Club, LLC (“Defendant”) opposed the motion on February 22, 2019, (Docket No. 56),

and Hernandez replied on March 1, 2019. 1 (Docket No. 58). Defendant requested a fact-finding

hearing to assess the reasonableness of Hernandez’s attorneys’ fees. The Court finds such a

hearing unnecessary and makes this recommendation based upon the briefs, declarations, and

evidence submitted by the parties. For the reasons below, the Court respectfully recommends

granting Hernandez’s motion in part and awarding attorneys’ fees in the amount of $17,224.50.




1
 The parties’ briefs are hereinafter referred to as “Pl. Br.,” “Def. Br.” and “Pl. Reply.” (Docket Nos. 39-8, 56, 58).
All page number citations to briefs refer to the page number assigned upon electronic filing.

                                                           1
          Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 2 of 12



I. BACKGROUND

           Plaintiff Marco Martinez (“Martinez”) filed this action against Defendant on May 25,

2018, alleging violations of the FLSA and NYLL. (Docket No. 1). On August 6, 2018,

Hernandez retained Katz Melinger PLLC (“Katz Melinger”) and Hach, Rose, Schirripa &

Cheverie LLP (“HRSC”) to represent her in connection with recovering unpaid spread-of-hour

wages from Defendant. (Katz Dec. 2 ¶ 39). Plaintiffs’ attorneys amended the complaint on

August 27, 2018 to add Hernandez as a plaintiff as well as class allegations (“Amended

Complaint”). (Docket No. 14). Hernandez asserted the following claims against Defendant: (1)

spread-of-hour violations under the NYLL; (2) failure to provide payroll notices under NYLL §

195(1); (3) failure to provide wage statements under NYLL § 195(3); and (4) failure to timely

pay wages under NYLL § 191(1). (Docket No. 14). Hernandez sought $945.00 for unpaid

spread-of-hour wages, $945.00 for liquidated damages; and $10,000.00 for liquidated damages

based on Defendant’s alleged failure to provide payroll notices and wages statements. (Katz Dec.

¶ 42).

           On October 17, 2018, Defendant moved to dismiss the Amended Complaint, arguing that

Plaintiffs’ claims were subject to arbitration. (Docket No. 24). Plaintiffs opposed the motion on

October 31, 2018. (Docket No. 29). While Defendant’s motion to dismiss was pending,

Defendant offered Hernandez a Rule 68 Offer of Judgment in the amount of $8,008.52 “inclusive

of all of Plaintiff Hernandez’s claims for relief, fees, and costs, but exclusive of Plaintiff

Hernandez’s claim for reasonable attorneys’ fees.” (Docket No. 41). Hernandez filed her Notice

of Acceptance of the Rule 68 offer on February 6, 2019 and simultaneously moved for attorneys’




2
    Refers to the declaration of Kenneth J. Katz, dated February 6, 2019. (Docket No. 39-4).

                                                           2
       Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 3 of 12



fees, seeking attorneys’ fees for her counsel’s work from August 6, 2018, the date of retention,

through preparation of the instant motion. (Docket Nos. 36, 39, 41).

II. DISCUSSION

        The NYLL provides for an award of reasonable attorneys’ fees to a prevailing plaintiff in

a wage-and-hour action. NYLL § 198. “A Rule 68 offer of judgment is a proposal of settlement

that, by definition, stipulates that the plaintiff shall be treated as the prevailing party.” Black v.

Nunwood, Inc., No. 13 Civ. 7207 (GHW), 2015 WL 1958917, at *2 (S.D.N.Y. Apr. 30, 2015)

(quoting Delta Air Lines v. August, 450 U.S. 346, 363 (1981)). In this case, the Offer of

Judgment expressly states that Hernandez may seek “reasonable attorneys’ fees accrued as of the

date of this Offer of Judgment” following her acceptance. (Docket No. 41 at 3).

        By this motion, Hernandez seeks to recover $58,682.50 in attorneys’ fees. (Pl. Reply at

14). Defendant challenges the fees sought. Defendant argues (1) Hernandez is precluded from

seeking fees because she did not submit her retainer or contingency agreement for the Court’s

review, (Def. Br. at 14); (2) Hernandez is not entitled to “fees on fees,” or fees incurred after the

date of the Offer of Judgment, (id. at 20); and (3) the amount sought is not reasonable, (id. at 19).

A. Retainer Agreement

        Defendant argues that Hernandez’s motion should be denied in its entirety because she

did not submit for the Court’s review the applicable retainer or contingency fee agreement. (Def.

Br. at 14). Hernandez maintains that production of a retainer agreement is not a prerequisite for

an award of attorneys’ fees. (Pl. Reply at 8).

        In this Circuit, it is well-established law that a moving party must submit

“contemporaneous time records that ‘[specify], for each attorney, the date, the hours expended,

and the nature of the work done.’” Bhungalia Family, LLC v. Agarwal, 317 F. Supp. 3d 727, 739

(S.D.N.Y. 2018) (quoting Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 148 (2d Cir.
                                                    3
       Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 4 of 12



2014)). The fee applicant also “bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.” Nautilus Neurosciences, Inc. v.

Fares, No. 13 Civ. 1078 (SAS), 2014 WL 1492481, at *1 (S.D.N.Y. Apr. 16, 2014) (citation and

internal quotation marks omitted). In assessing the reasonable hourly rate, “[t]he ‘court may

determine the reasonable hourly rate by relying both on its own knowledge of comparable rates

charged by lawyers in the district’ and ‘on evidence proffered by the parties.’” Congregation

Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d 333, 338 (S.D.N.Y. 2016)

(citation omitted).

       While a retainer agreement can serve as evidence of counsel’s customary rate, Defendant

does not cite, and the Court cannot identify, a case that mandates the production of a retainer

agreement to support an award of attorneys’ fees. Here, Hernandez has submitted some evidence

in support of her counsel’s reasonable hourly rate, including attorney declarations, time records

and other cases that have awarded attorneys’ fees to her counsel at or near the requested rates.

The Court will consider whether the evidence submitted by Hernandez carries her burden of

demonstrating that the requested rates are reasonable. However, the Court respectfully

recommends that denial of Hernandez’s motion in its entirety for lack of a retainer agreement is

not warranted.

B. Fees for Hernandez’s Fee Application

       Defendant contends that under the terms of the Offer of Judgment, Hernandez is entitled

only to attorneys’ fees accrued as of January 23, 2019, the date of the Offer of Judgment. (Def.

Br. at 20). Defendant points to the language in the Offer of Judgment, which states that a

“separate offer of Plaintiff Hernandez’s reasonable attorneys’ fees accrued as of the date of this

Offer of Judgment is to be determined by the Court following Plaintiff Hernandez’s acceptance



                                                 4
       Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 5 of 12



of this Offer of Judgment.” (Docket No. 41). Hernandez responds that she is entitled to

reasonable attorneys’ fees for the time spent making this fee application. (Pl. Reply at 5).

       Generally, a prevailing party seeking a reasonable fee under a fee-shifting statute may be

“awarded fees for time reasonably spent in establishing the entitlement to the fee award.” Clarke

v. Hudson Valley Fed. Credit Union, No. 14 Civ. 5291 (KBF), 2016 WL 884667, at *7

(S.D.N.Y. Mar. 8, 2016). However, courts in this Circuit are divided as to whether a prevailing

party can obtain fees incurred in connection with a fee application where the Rule 68 offer

curtails attorneys’ fees to the date of the offer. Compare Schoolcraft v. City of N.Y., No. 10 Civ.

6005 (RWS), 2016 WL 4626568, at *13 (S.D.N.Y. Sept. 6, 2016), modified on reconsideration,

248 F. Supp. 3d 506 (S.D.N.Y. 2017) (declining to award fees on fees where Rule 68 offer

limited plaintiff to reasonable attorney’s fees “to the date of this offer”); Clarke, 2016 WL

884667, at *7 (“[A]ny fees relating to work performed in relation to [plaintiff’s] motion for

attorney’s fees – which necessarily occurred after that date [agreed to in the Rule 68 offer] – is

beyond the scope of fees to which the parties agreed and which [plaintiff] may fairly be entitled

to in this case.”); James v. City of N.Y., No. 15 Civ. 3657 (ERK)(PK), 2017 WL 2414627, at *1

(E.D.N.Y. June 2, 2017) (fee award should exclude “fees on fees” where the offer of judgment

limited recovery of fees “to the date of this offer”), with Rosado v. City of N.Y., No. 11 Civ. 4285

(SAS), 2012 WL 955510, at *6 (S.D.N.Y. May 15, 2012) (permitting fees on fees “as a matter of

equity” notwithstanding the limitation in a Rule 68 offer); Lee v. Santiago, No. 12 Civ. 2558

(PAE)(DF), 2013 WL 4830951, at *13 (S.D.N.Y. Sept. 10, 2013) (“Although, by necessity,

Plaintiff’s counsel’s work on the fee application occurred after the date of the Offer of Judgment

. . . the Court concludes that it retains discretion to award reasonable compensation for this

work.”).



                                                 5
       Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 6 of 12



        Here, the Court is persuaded by the reasoning in cases that have denied fees on fees. By

the plain terms of the Rule 68 Offer of Judgment, the parties agreed that Hernandez could seek to

recover fees “accrued as of the date of this Offer,” and the Court does not identify an equitable

basis to disturb the parties’ agreed-upon limitation. See Schoolcraft, 2016 WL 4626568, at *13;

Clarke, 2016 WL 884667, at *7. Thus, the Court respectfully recommends that Hernandez is

entitled to attorneys’ fees incurred until January 23, 2019, the date of the Offer of Judgment.

C. Reasonable Attorneys’ Fees

        The Court “retains discretion to determine . . . what constitutes a reasonable fee.” Millea

v. Metro-N. R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citation and internal quotation marks

omitted). The Second Circuit has held that “the lodestar – the product of a reasonable hourly rate

and the reasonable number of hours required by the case – creates a ‘presumptively reasonable

fee.’” Id. (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522

F.3d 182, 183 (2d Cir. 2008)). The parties here agree that the lodestar method is appropriate. (Pl.

Br. at 8; Def. Br. at 12).

        In assessing the reasonableness of attorneys’ fees, the Court may generally: “(1)

determine the reasonable hourly rate; (2) determine the number of hours reasonably expended;

(3) multiply the reasonable hourly rate by the number of hours reasonably expended to determine

the presumptively reasonable fee; and (4) make an appropriate adjustment to arrive at the final

fee award.” Creighton v. Dominican Coll., No. 09-cv-3983 (TZ), 2011 WL 4914724, at *6

(S.D.N.Y. Aug. 16, 2011). However, “there is no precise rule or formula for determining a

proper attorney’s fees award; rather, the district court should exercise its equitable discretion in

light of all relevant factors.” Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d 31, 48

(S.D.N.Y. 2015) (citation and internal quotation marks omitted).



                                                  6
          Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 7 of 12



1. Reasonable Hourly Rate

           Hernandez requests that the Court apply the following hourly rates for the work

performed by her attorneys:

    Name                     Law Firm             Position                Years of                Requested
                                                                          Experience              Hourly Rate
    Frank Schirripa          HRSC                 Partner                 16                      $500.00
    John Blyth               HRSC                 Associate               5                       $300.00
    Kenneth Katz             Katz Melinger        Partner                 16                      $425.00
    Adam Sackowitz           Katz Melinger        Associate               5                       $300.00
    Katherine Morales        Katz Melinger        Associate               2                       $275.00
    Nicola Ciliotta          Katz Melinger        Law Clerk               Under 1                 $225.00

(Schirripa Dec. 3 ¶¶ 23, 37; Katz Dec. ¶ 52; Pl. Br. at 9-11). Defendant contends that the

attorneys’ requested rates are unreasonable. (Def. Br. at 15).

           While Mr. Schirripa and Mr. Katz are experienced attorneys, partners are commonly

awarded between $300.00 and $400.00 per hour in FLSA and NYLL cases within the Southern

District of New York. See Hernandez v. JRPAC Inc., 14 Civ. 4176 (PAE), 2017 WL 66325, at

*2–3 (S.D.N.Y. Jan. 6, 2017). The rates sought by Hernandez’s counsel are at the upper end of

what partners are typically awarded in such cases. Hernandez cites to cases in the Eastern

District of New York where Mr. Schirripa was awarded an hourly rate of $450.00 and Mr. Katz

was awarded an hourly rate of $400.00. (Schirripa Dec. ¶ 25; Katz Dec. ¶ 54). Mr. Katz also

included the declaration of attorney Christopher Davis in support of his position that the rates

sought are the prevailing rates in the market. (Katz Dec. Ex. E). Considering the evidence

submitted by Hernandez as well as the range of rates typically approved of in this District for

similar work, the Court respectfully recommends that $400.00 is a reasonable hourly rate for Mr.

Schirripa’s and Mr. Katz’s work.




3
    Refers to the Declaration of Frank R. Schirripa, dated February 6, 2019. (Docket No. 39-1).

                                                           7
      Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 8 of 12



       As for the associates, cases in this District generally approve rates between $200.00 and

$300.00 for associates, with a rate of $300.00 reserved for senior associates with eight or more

years of experience. See Velandia v. Serendipity 3, Inc., No. 16 Civ. 1799 (AJN), 2018 WL

3418776, at *4 (S.D.N.Y. July 12, 2018) (“Courts in this District routinely approve of an hourly

rate for associates between $200 and $300”); Hernandez, 2017 WL 66325, at *3 (“[T]he case

law has approved rates of $300 an hour for those with eight or more years’ experience.”). As for

Mr. Blyth and Mr. Sackowitz, the Court respectfully recommends awarding a $250.00 hourly

rate given their credentials and five plus years of experience. With respect to Ms. Morales, who

possesses two years of experience, the Court recommends awarding $200.00 per hour for her

work. Finally, for Ms. Ciliotta, the Court recommends awarding an hourly rate of $125.00,

which is in line with the prevailing market rate typically awarded for law clerks awaiting

admission to the Bar. See Manley v. Midan Rest. Inc., No. 14 Civ. 1693 (HBP), 2017 WL

1155916, at *12 (S.D.N.Y. Mar. 27, 2017) (collecting cases).

2. Hours Expended

        Based on the time records Hernandez submitted in support of her motion, her attorneys

worked the following hours during the applicable time period:

 Name                    Law Firm               Position                  Hours
 Frank Schirripa         HRSC                   Partner                   8.4
 John Blyth              HRSC                   Associate                 15
 Kenneth Katz            Katz Melinger          Partner                   31.2
 Adam Sackowitz          Katz Melinger          Associate                 0.3
 Katherine Morales       Katz Melinger          Associate                 44.9
 Nicole Ciliotta         Katz Melinger          Law Clerk                 0.5
 Total                                                                    100.3

(Schirripa Dec. Ex. D; Katz Dec. Ex. B).

       “Adjustments must be made to the number of hours expended based on case-specific

factors, including deductions for ‘excessive, redundant, or otherwise unnecessary hours.’”

                                                8
       Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 9 of 12



Creighton, 2011 WL 4914724, at *6 (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d

Cir. 1999)). “In so doing, the district court does not play the role of an uninformed arbiter but

may look to its own familiarity with the case and its experience generally as well as to the

evidentiary submissions and arguments of the parties.” Bliven v. Hunt, 579 F.3d 204, 213 (2d

Cir. 2009) (citation and internal quotation marks omitted).

        Having reviewed the time records, the Court finds that the hours in this litigation should

be reduced in light of the number of attorneys staffed, the routine nature of the litigation, and the

early resolution of Hernandez’s claim. However, rather than reduce the award hour-by-hour, the

Court will instead apply a percentage reduction to the preliminary fee award, as discussed further

below in Section II.C.4. See Congregation Rabbinical Coll., 188 F. Supp. at 344 (“It is common

practice in this Circuit to reduce a fee award by an across-the-board percentage where a precise

hour-for-hour reduction would be unwieldy or potentially inaccurate.”) (citation and internal

quotation marks omitted).

3. Preliminary Fee

        By multiplying the reasonable hourly rates by the number of hours expended, the

preliminary fee is $28,707.50.

 Name                Position            Reasonable            Hours Expended        Preliminary
                                         Hourly Rate                                 Fee
 Frank Schirripa     Partner             $400.00               8.4                   $3,360.00
 John Blyth          Associate           $250.00               15                    $3,750.00
 Kenneth Katz        Partner             $400.00               31.2                  $12,480.00
 Andrew              Associate           $250.00               0.3                   $75.00
 Sackowitz
 Katherine           Associate           $200.00               44.9                  $8,980.00
 Morales
 Nicole Ciliotta     Law Clerk           $125.00               0.5                   $62.50
 Total                                                                               $28,707.50




                                                   9
      Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 10 of 12




4. Adjusted Reasonable Award

       The Court has discretion to adjust the fee award by an across-the-board percentage. As

mentioned above, the Court finds that a reduction is warranted for several reasons. First, the

hours expended are excessive considering the quick and early resolution of Hernandez’s claim,

which did not extend past the pleading stage. Hernandez’s retained counsel worked on this

matter for about five months after the initial complaint had already been filed. Counsel worked

on an amended complaint, attended mediation, and opposed a motion to compel arbitration. The

case did not enter discovery or involve significant or complex motion practice. See Rothschild v.

Arcadia Bureau, LLC, No. 17 Civ. 721 (VB), 2017 WL 6512303, at *1 (S.D.N.Y. Dec. 19, 2017)

(claimed hours were excessive on a “routine and uncomplicated matter” that was “quickly

resolved”). Second, Hernandez does not explain why she retained two law firms instead of one,

which resulted in duplicative billing and an excessive amount of entries devoted to conferring

with co-counsel. See Congregation Rabbinical Coll., 188 F. Supp. 3d at 342 (reducing fees based

on duplicative billing by multiple attorneys). Furthermore, although Hernandez’s counsel

removed time entries unrelated to Hernandez’s claim, it is clear that there are hours attributable

to Martinez and the class action that cannot be fully parsed out. See Wise v. Kelly, 620 F. Supp.

2d 435, 461 (S.D.N.Y. 2008) (fee reduction warranted where one plaintiff in a class accepted a

Rule 68 offer).

       Considering the above factors, especially the simplicity of Hernandez’s claims, the Court

recommends a 40% reduction of the fee award. See Francois v. Mazer, 523 Fed. Appx. 28 (2d

Cir. 2013) (affirming district court’s reduction of attorneys’ fees in FLSA case by 40%); Yea

Kim v. 167 Nail Plaza, Inc., No. 05 Civ. 8560 (GBD)(GWG), 2009 WL 77876, at *1-2

(S.D.N.Y. Jan. 12, 2009) (adopting recommendation to reduce attorneys’ fees to prevailing


                                                10
      Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 11 of 12



FLSA plaintiff by 40%). Applying a 40% reduction to $28,707.50, the final adjusted award is

$17,224.50.

III. CONCLUSION

       For the foregoing reasons, the Court concludes and respectfully recommends that

Hernandez’s motion be granted in part and attorneys’ fees be awarded in the amount of

$17,224.50.

IV. NOTICE

       Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from receipt of this Report and

Recommendation to serve and file written objections. See Fed. R. Civ. P. 6(a) and (d) (rules for

computing time). A party may respond to another party’s objections within fourteen (14) days

after being served with a copy. See Fed. R. Civ. P. 72(b)(2). Objections and responses to

objections, if any, shall be filed with the Clerk of the Court, with extra copies delivered to the

chambers of the Honorable Vincent L. Briccetti at the United States District Court, Southern

District of New York, 300 Quarropas Street, White Plains, New York, 10601, and to the

chambers of the undersigned at said Courthouse.

       Requests for extensions of time to file objections must be made to the Honorable Vincent

L. Briccetti and not to the undersigned. Failure to file timely objections to this Report and

Recommendation will result in a waiver of objections and will preclude later appellate review of




                                                 11
      Case 7:18-cv-04668-VB-JCM Document 64 Filed 04/01/19 Page 12 of 12



any order of judgment that will be rendered. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a),

6(b), 6(d), 72(b); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008).


Dated:   April 1, 2019
         White Plains, New York


                                                    RESPECTFULLY SUBMITTED:


                                                     ___________________________
                                                    _______________________________
                                                     UDITH C.
                                                    JUDITH   C McCARTHY
                                                    United States Magistrate Judge




                                               12
